           Case 1:15-cv-00211-LGS-SDA Document 622 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- X
                                                                       :
 SYNTEL STERLING BEST SHORES MAURITIUS                                 :
 LIMITED, ET AL.,                                                      :
                                              Plaintiffs,              :   15 Civ. 211 (LGS)
                                                                       :
                            -against-                                  :   ORDER
                                                                       :
 THE TRIZETTO GROUP, ET AL.,                                           :
                                              Defendants.              :
                                                                       :
 --------------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Plaintiffs filed an unopposed motion to correct the Opinion & Order, dated March

24, 2020, pursuant to Federal Rule of Civil Procedure 60(a) (Dkt. No. 615);

         WHEREAS, Rule 60(a) provides that a court “may correct a clerical mistake or a mistake arising

from oversight or omission whenever one is found in a judgment, order, or other part of the record.”

Fed. R. Civ. P. 60(a). Rule 60(a) applies only to “changes that implement the result intended by the

court at the time the order was entered,” and it does not permit “changes that alter the original meaning

to correct a legal or factual error.” Rezzonico v. H & R Block, Inc., 182 F.3d 144, 150–51 (2nd Cir.

1999);

         WHEREAS, the Opinion & Order adopted in full Judge Aaron’s Report and Recommendation

(the “Report”) on the parties’ cross-motions for partial summary judgment on January 27, 2020.

         WHEREAS, the Opinion & Order inadvertently omitted references to a surviving claim that was

not dismissed in the Report. It is hereby

         ORDERED that Plaintiffs’ unopposed motion is GRANTED. The inadvertently omitted

references neither alter the original meaning of the Opinion & Order nor correct a legal or factual error.
         Case 1:15-cv-00211-LGS-SDA Document 622 Filed 04/20/20 Page 2 of 2



       An Amended Opinion and Order will follow separately under seal. A redacted public version of

the Amended Opinion and Order will also issue, consistent with the redactions granted by the Order at

Dkt. No. 612.

       The Clerk of Court is respectfully directed to close Dkt. No. 615.

Dated: April 20, 2020
       New York, New York




                                                   2
